FILED
                                                           DECEMBER 29, 2020
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III



          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                            )       No. 37056-9-III
                                                )
                  Respondent,                   )
                                                )
   v.                                           )       UNPUBLISHED OPINION
                                                )
DAVID MERAZ GUTIERREZ,                          )
                                                )
                  Appellant.                    )

        PENNELL, C.J. — David Meraz Gutierrez filed a motion for post-conviction relief

in the trial court, arguing he was denied effective assistance of counsel because his

attorney failed to provide adequate immigration advice prior to entry of a plea to

possession of a controlled substance. We agree with Mr. Gutierrez’s claim for relief

and reverse the trial court’s order to the contrary.

                                           FACTS

        Mr. Gutierrez is a citizen and national of Mexico. He has lived in the United

States since childhood and graduated high school in Kennewick, Washington in 2007.

In 2009, Mr. Gutierrez became a lawful permanent resident of the United States.

        In 2014, Mr. Gutierrez was charged with one count of unlawful possession of

a controlled substance, methamphetamine. He was represented by an attorney named

Ryan Swinburnson. Originally, Mr. Gutierrez was released from custody pending trial.
No. 37056-9-III
State v. Gutierrez


But after he failed to appear for an omnibus hearing, a bench warrant was issued and he

was arrested. Mr. Gutierrez then pleaded guilty as charged on October 9, 2014. His

standard sentencing range was 0 to 6 months. The court imposed 30 days’ confinement.

Mr. Gutierrez did not appeal.

       Roughly three years after his plea and conviction, Mr. Gutierrez was deported to

Mexico. In January 2019, Mr. Gutierrez filed a motion to vacate his sentence and

withdraw his guilty plea. The basis for the motion was that he had not been provided

adequate advice about the immigration consequences of his guilty plea.

       Both Mr. Gutierrez and Mr. Swinburnson provided information relevant to

Mr. Gutierrez’s motion; they differ in their accounts. According to Mr. Gutierrez,

Mr. Swinburnson never discussed anything about immigration consequences.

Mr. Swinburnson disagreed. While he had no specific recollection of the details of

Mr. Gutierrez’s case, Mr. Swinburnson claimed his general practice was to ask clients

about whether they had any immigration concerns. If so, he would offer to put them in

contact with an immigration attorney. Mr. Swinburnson could not find any record that he

had contacted an attorney for Mr. Gutierrez. In Mr. Swinburnson’s experience, most of

his clients were more concerned about getting out of jail than immigration consequences.

Mr. Swinburnson knew that a drug possession conviction could have immigration


                                            2
No. 37056-9-III
State v. Gutierrez


repercussions. However, Mr. Swinburnson was not able to differentiate the consequences

that might be faced by a defendant with “no status at all . . . as opposed to someone who

was a legal permanent resident.” Report of Proceedings (Apr. 16, 2019) at 10.

       At the evidentiary hearing on Mr. Gutierrez’s motion for post-conviction relief, the

trial court received testimony from Mr. Swinburnson and credited his account of the

interactions with Mr. Gutierrez. 1 The court found Mr. Swinburnson

       advised [David] Meraz Gutierrez regarding potential immigration
       consequences of his plea including that his plea of guilty could have
       very serious negative immigration consequences to him including
       deportation, exclusion from admission to the United States or denial
       of naturalization pursuant to the laws of the United States.

Clerk’s Papers at 127.

       The trial court found Mr. Swinburnson’s advice legally accurate and sufficient.

The court noted immigration law is complex and Mr. Gutierrez’s “situation is not one

where the law is ‘truly clear’ that the offense of unlawful possession of a controlled

substance is clearly deportable.” Id. at 128. The court reasoned that, even with a

conviction for unlawful possession of a controlled substance, Mr. Gutierrez could have

been eligible for relief from deportation through cancellation of removal. Given this



       1
         Because he was deported to Mexico, Mr. Gutierrez was not available to testify at
the hearing.

                                             3
No. 37056-9-III
State v. Gutierrez


circumstance, the court found Mr. Gutierrez was accurately advised that deportation

was uncertain and therefore counsel’s representation was not deficient.

       The trial court went on to find that Mr. Gutierrez would have exercised his right

to trial had he been advised his offense would render him deportable. Nevertheless,

because the court found Mr. Gutierrez had not received inadequate advice, it denied

Mr. Gutierrez’s motion for relief.

       Mr. Gutierrez now appeals.

                                       ANALYSIS

       The state and federal constitutions guarantee effective assistance of counsel to

individuals charged with crimes. U.S. CONST. amend. VI; WASH. CONST. art. I, § 22.

This right to extends to guilty pleas. State v. Sandoval, 171 Wn.2d 163, 169, 249 P.3d

1015 (2011). When a noncitizen enters a plea, the right to effective assistance of counsel

includes the right to advice regarding potential immigration consequences. Padilla v.

Kentucky, 559 U.S. 356, 367, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010).

       An individual seeking relief from conviction based on ineffective immigration

advice bears the burden of proving grounds for relief. This involves showing two

elements: deficient performance and prejudice. Strickland v. Washington, 466 U.S. 668,




                                             4
No. 37056-9-III
State v. Gutierrez


687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Failure to meet either element precludes

relief. Id. at 700.

Deficiency of performance

       Defense counsel’s constitutional obligation to provide immigration advice is

significant, but not onerous. The case law recognizes “[i]mmigration law can be

complex.” Padilla, 559 U.S. at 369. If the law governing a particular case is unclear, an

attorney need do no more than provide a general warning regarding the “risk of adverse

immigration consequences.” Id. But when the law is “truly clear” defense counsel must

do more. Id. If the law is clear that an offense “is deportable,” defense counsel is obliged

to provide the client correct advice. Sandoval, 171 Wn.2d at 170.

       The question here is what level of specificity was required of Mr. Swinburnson.

This inquiry turns on whether, at the time of Mr. Gutierrez’s plea, relevant law made clear

Mr. Gutierrez’s drug offense would render him deportable. It was. It is black letter law

that all noncitizens convicted of a controlled substance offense are deportable. 8 U.S.C.

§ 1227(a)(2)(B)(i). 2 Although there are many areas of immigration law that are complex


       2
         “Any alien who at any time after admission has been convicted of a violation
of (or a conspiracy or attempt to violate) any law or regulation of a State, the United
States, or a foreign country relating to a controlled substance . . . other than a single
offense involving possession for one’s own use of 30 grams or less of marijuana, is
deportable.” 8 U.S.C. § 1227(a)(2)(B)(i).

                                               5
No. 37056-9-III
State v. Gutierrez


and unpredictable, this is not one of them. Given the clarity of the law regarding

controlled substance offenses, it is was incumbent on Mr. Swinburnson to provide

Mr. Gutierrez legal advice that went beyond mere generalities.

       It is undisputed that Mr. Swinburnson never provided Mr. Gutierrez specific

advice regarding deportability. Nevertheless, the trial court excused defense counsel’s

conduct, reasoning Mr. Gutierrez might have been able to avoid deportation by obtaining

cancellation of removal. Had Mr. Gutierrez obtained cancellation of removal, he would

not have been deported. Given this circumstance, the court reasoned defense counsel’s

general advice about the potential for deportation was accurate.

       The trial court’s analysis conflated deportability with relief from deportation.

At the time of his plea, Mr. Gutierrez was a legal permanent resident. This status meant

he was not a deportable alien. But once Mr. Gutierrez entered his guilty plea, things

changed. The plea and conviction authorized United States Immigration and Customs

Enforcement to arrest Mr. Gutierrez and place him in removal proceedings. Once in

proceedings, it might have been possible for Mr. Gutierrez to apply for discretionary

relief from deportation, such as cancellation of removal. However, the potential for relief

from deportation did not change the fact that Mr. Gutierrez was deportable, a status he did

not have prior to his plea.


                                             6
No. 37056-9-III
State v. Gutierrez


       At the time of his plea, Mr. Gutierrez was entitled to clear advice that his

conviction would change his protected status in the United States and render him eligible

for deportation. 3 Unfortunately, this critical information was never relayed to Mr.

Gutierrez. Defense counsel’s conduct was therefore constitutionally deficient.

Prejudice

       Because Mr. Gutierrez has shown deficient performance, the final step in the

analysis turns on whether he has shown prejudice. Prejudice in this context requires

a defendant to show that, “‘but for counsel’s errors, [they] would not have pleaded

guilty and would have insisted on going to trial.’” Sandoval, 171 Wn.2d at 175 (quoting

In re Pers. Restraint of Riley, 122 Wn.2d 772, 780-81, 863 P.2d 554 (1993)). We agree

with the trial court here that this burden has been met.

       The record shows Mr. Gutierrez pleaded guilty to the State’s information as

charged. His standard sentencing range would have been the same regardless of whether

he entered a plea or took his case to trial. Given the significance of retaining lawful

permanent resident status and the limited value of the terms of his plea, it is probable

Mr. Gutierrez would have exercised his right to trial had he been accurately advised of


       3
         It is doubtful Mr. Swinburnson was obliged to go further and discuss potential
defenses, such as cancellation of removal. Mitigation advice is often confusing and can
detract from the key advice regarding deportability. Sandoval, 171 Wn.2d at 173.

                                              7
No. 37056-9-III
State v. Gutierrez


immigration consequences. Mr. Gutierrez has therefore shown he was prejudiced by

counsel’s deficient immigration advice.

                                    CONCLUSION

       The trial court’s order denying Mr. Gutierrez’s motion to vacate his conviction

and withdraw his guilty plea is reversed. This matter is remanded for further proceedings

consistent with this opinion.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:


______________________________
Korsmo, J.


______________________________
Fearing, J.




                                             8